Citation Nr: 0612500	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision rendered by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The initial manifestation of bilateral, sensorineural 
hearing loss many years following the veteran's separation 
from service is not shown to be related to that service.

2.  The initial manifestation of bilateral tinnitus many 
years following the veteran's separation from service is not 
shown to be related to that service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may bilateral, 
sensorineural hearing loss be presumed to have been incurred 
or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may bilateral tinnitus be presumed to 
have been incurred or aggravated during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in August 2004.  The letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  The August 2004 letter was 
issued prior to the November 2004 initial rating action, and 
there is therefore no prejudicial timing defect under 
Pelegrini.  There is no indication that the veteran has not 
been properly apprised of the appropriate legal standards, 
and his and VA's obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the questions of increased compensation 
and earlier effective dates were not addressed in the VCAA 
letter sent to the veteran.  However, inasmuch as no 
compensation is awarded herein, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
report of a VA examination specifically undertaken to address 
questions pertinent to this claim.  In addition, VA medical 
records have been associated with the claims file.  The 
veteran's service medical records, however, are unavailable 
and were apparently destroyed, the implications of which are 
discussed in more detail below.  The veteran was offered, and 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for certain enumerated 
disorders, to include sensorineural hearing loss, and 
tinnitus, as an organic disease of the nervous system, when 
that disorder is manifested to a compensable degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The Court, referring to its holding in Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that "...the regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.

The report of the VA audiological examination conducted in 
August 2005 shows that the veteran's level of bilateral 
hearing impairment was of such severity as to constitute a 
disability for VA purposes under 38 C.F.R. § 3.385.  Hickson 
element (1), a current disability, is accordingly met.  
Likewise, it notes a finding of tinnitus, thereby also 
satisfying Hickson element (1) with regard to the veteran's 
claim for service connection for that disability.

With regard to the question of inservice disease or injury, 
the veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in July 1973, as was noted in the Board's VCAA 
discussion above.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The case law, however, does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control that would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

The fact that, in addition to the absence of service medical 
records, there is an absence of evidence of any sort compiled 
either contemporaneous with or soon after service, does not 
necessarily lead to a conclusion that there was no inservice 
injury or disease that would have resulted in hearing loss or 
tinnitus.  Under Hensley, the fact that hearing loss or 
tinnitus is not shown in service does not in and of itself 
preclude a subsequent finding that hearing loss or tinnitus 
first shown subsequent to service is due to that service; see 
also 38 C.F.R. § 3.303(d).  In this case, however, the 
medical evidence is devoid of findings whereby the veteran's 
current bilateral hearing loss disability or tinnitus has 
been attributed to any inservice disease or injury, to 
include inservice exposure to acoustic trauma as the veteran 
has claimed.  The only medical record where that matter is 
addressed, which is the report of the August 2005 VA 
audiological examination, shows that the question of a nexus 
between current bilateral hearing loss and tinnitus, and the 
veteran's service, was specifically considered and rejected; 
the examiner took note of the veteran's inservice 
occupational history, which consisted primarily of clerical 
work after basic training, and concluded that it was not as 
likely as not that the hearing loss or tinnitus that the 
veteran currently experienced was related to his military 
service.  There is no medical nexus associating the veteran's 
bilateral hearing loss or bilateral tinnitus to his period of 
service, and Hickson element (3) is not satisfied with regard 
to either of the veteran's claims.

In fact, the only evidence whereby a nexus between the 
veteran's current bilateral hearing loss disability and 
bilateral tinnitus, on the one hand, and his period of active 
service, on the other hand, is proffered is the veteran's own 
contentions.  However, he has not demonstrated that he has 
the requisite medical expertise to render medical opinions 
and, as such, his statements relating to causation must be 
viewed in that context.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (lay persons cannot offer opinions 
requiring medical knowledge).  

Finally, the Board notes that the medical record first 
indicates the presence of bilateral, sensorineural hearing 
loss and tinnitus in August 2005, more than 51 years 
following the veteran's separation from active service.  The 
medical evidence does not demonstrate that either 
sensorineural hearing loss or tinnitus had been manifested to 
a compensable degree within one year after the veteran's 
separation from service (that is, by March 1955), and the 
statutory and regulatory presumptions whereby service 
connection can be granted in such circumstances are not for 
application in this instance.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Moreover, the evidence is not so evenly balanced as to 
warrant application of the benefit of the doubt provisions; 
see 38 C.F.R. § 3.102 (2005).  In brief, the preponderance of 
the evidence is against the veteran's claims for service 
connection for bilateral hearing loss disability and 
bilateral tinnitus.  

ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


